     Case 1:19-cv-01107-DAD-SAB Document 22 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MELVIN JOSEPH SIMMONS,                             No. 1:19-cv-01107-DAD-SAB (PC)
12                       Plaintiff,
13            v.                                         ORDER DISMISSING ACTION FOR
                                                         FAILURE TO PAY THE REQUIRED FILIND
14    J. WUERTH, et al.,                                 FEE
15                       Defendant.
16

17

18          Plaintiff Melvin Joseph Simmons is a state prisoner proceeding pro se in this civil rights

19   action pursuant to 42 U.S.C. § 1983.

20          On April 2, 2020, the court issued an order denying plaintiff’s application to proceed in

21   forma pauperis and directing him to pay the required filing fee within twenty-one days of service

22   of that order. (Doc. No. 20.) The allotted twenty-one days have since passed, and plaintiff has

23   not paid the required filing fee. Instead, on April 27, 2020, plaintiff filed objections to the court’s

24   April 2, 2020 order, contending that he was “unjustly convicted and intentionally placed in

25   imminent danger under the FALSE LIGHT.” (Doc. No. 21 at 2.) Setting aside the confusing and

26   conclusory nature of plaintiff’s objection, the court notes that it has previously explained to

27   plaintiff that his complaint does not allege that he was in imminent danger at the time his

28   complaint in this action was filed, and that he therefore does not meet the imminent danger
                                                         1
     Case 1:19-cv-01107-DAD-SAB Document 22 Filed 05/06/20 Page 2 of 2

 1   exception to the three strikes provision of 28 U.S.C. § 1915(g). (See Doc. No 20 at 2–3.)

 2   Plaintiff’s April 27, 2020 objections do not call into question the court’s conclusion in that

 3   regard.1

 4          Accordingly,

 5          1.      This case is dismissed without prejudice due to plaintiff’s failure to pay the

 6                  required $400.00 filing fee;

 7          2.      Plaintiff’s pending “MOTION for Order to Show Cause for a PRELIMINARY

 8                  INJUNCTION and Temporary Restraining Order” (Doc. No. 15) is denied as

 9                  having been rendered moot by the issuance of this order; and

10          3.      The Clerk of the Court is directed to close this case.

11   IT IS SO ORDERED.
12
         Dated:    May 5, 2020
13                                                      UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
     1
       In his objections, plaintiff continues to argue that the court’s use of “Jr.” as part of his name is
     “improper” and “reflects an inaccurate designation of the Plaintiff’s legal personality.” (Doc. No.
27   21 at 1.) As discussed in the April 2, 2020 order, however, the court has stopped using “Jr.” in
     plaintiff’s name on the docket in this case and in the caption of any court orders. (Doc. No. 20 at
28   3.)
                                                         2
